Cite as 2015 Ark. App. 708

                   ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-15-348


                                                    Opinion Delivered   December 9, 2015

MICHAEL R. WOODWARD                                 APPEAL FROM THE PULASKI
                  APPELLANT                         COUNTY CIRCUIT COURT,
                                                    SIXTEENTH DIVISION
V.                                                  [NO. 60CV-14-1873]

ARKANSAS STATE POLICE                               HONORABLE MORGAN E. WELCH,
COMMISSION                                          JUDGE
                    APPELLEE

                                                    SUPPLEMENTAL ADDENDUM
                                                    ORDERED



                              WAYMOND M. BROWN, Judge


           Appellant Trooper First Class Michael Woodward was found in violation of the

Arkansas State Police’s (ASP) policy concerning arrests and search and seizures. As a result,

a letter of reprimand was placed in his folder, he was transferred to Forrest City, and he was

suspended without pay for five days by Colonel Stan Witt.1 Appellant sought review from

the Arkansas State Police Commission (Commission), which found that appellant’s violation

of the policy had been established by a preponderance of the evidence. The Commission

upheld the disciplinary transfer and five days’ suspension without pay. Additionally, the

Commission imposed ten more days’ suspension without pay. Appellant appealed this

decision to the Pulaski County Circuit Court, which found that substantial evidence

       1
           Director of the Arkansas State Police.
                                  Cite as 2015 Ark. App. 708

supported the Commission’s findings that appellant violated the policy concerning arrests and

search and seizures.    The court also found that substantial evidence supported the

Commission’s disciplinary actions.       Appellant timely appeals, arguing that (1) the

Commission’s decision that appellant violated the ASP policy concerning arrests was arbitrary

and was not supported by substantial evidence, (2) the Commission’s decision that appellant

violated the ASP policy concerning search and seizures was not supported by substantial

evidence, and (3) the finding by the Command Staff Review Board (CSRB) that appellant

was evasive and not forthright with his answers when asked specific questions about the

complaint is not substantial evidence. We do not reach the merits of this appeal due to

deficiencies in the addendum.

       Arkansas Supreme Court Rule 4-2(a)(8)2 requires that the addendum to the appellant’s

brief contain copies of non-transcript documents in the record on appeal that are essential for

the appellate court to confirm its jurisdiction, understand the case, and decide the issues on

appeal, including exhibits such as CDs and DVDs. Here, appellant has failed to include the

video, played numerous times before the Commission and referenced by both parties in their

arguments, in his addendum. A motion for joint stipulation, which was treated as a motion

to supplement the record with the video, was granted by this court, and the record was

supplemented on September 30, 2015. However, there was no attempt to supplement the

addendum. Therefore, we direct appellant to file a supplemental addendum within seven




       2
           (2014).

                                              2
                                  Cite as 2015 Ark. App. 708

calendar days of this opinion.3   We encourage counsel to review our rules, as well as the

record and addenda, to ensure that no other deficiencies are present.

       Supplemental addendum ordered.

       GRUBER and VAUGHT, JJ., agree.

       M. Keith Wren, for appellent.

       Leslie Rutledge, Att’y Gen., by: Meredith Blaise Rebsamen, Ass’t Att’y Gen., for appellee.




       3
           Arkansas Supreme Court Rule 4-2(b)(4).

                                               3